—Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Nassau County (Honorof, J.), imposed August 14, 1997, upon his conviction of attempted assault in the first degree, assault in the second degreé (three counts), criminal possession of a weapon in the third degree (three counts), and assault in the third degree, upon a jury verdict, the sentence being determinate terms of seven years imprisonment for the convictions of assault in the first degree and assault in the second degree (three counts) and a definite term of one year imprisonment for assault in the third degree, and indeterminate terms of 2V2 to 5 years imprisonment for the convictions under counts 14 and 15 of the indictment charging criminal possession of a weapon in the third degree, with those terms to run concurrently, and an indeterminate term of 2V2 to 5 years imprisonment under the 13th count of the indictment charging criminal possession of a weapon in the third degree, to run consecutively to the terms of imprisonment imposed for assault in the first degree and assault in the third degree (three counts).
Ordered that the sentence is modified, on the law, by providing that the term of imprisonment for criminal possession of a weapon in the third degree under the 13th count of the indictment is to run concurrently with the terms of imprisonment imposed for attempted assault in the first degree and assault in the second degree (three counts); as so modified, the sentence is affirmed.
The People correctly concede that the court erred in imposing consecutive sentences for the 10th count (assault in the second degree with a metal spike) and 13th count (criminal possession of a weapon [a metal spike] in the third degree) of the indictment since those convictions arose out of a single incident (see, People v Goldring, 243 AD2d 578). Bracken, J. P., Krausman, McGinity and Schmidt, JJ., concur.